In re application of							:
Matt Fisher et al.							:		
Serial No. 15/770,600							:	DECISION ON
Filed:	April 24, 2018 							:	PETITION
For:  METHOD OF MAKING A TANTALUM SPUTTERING TARGET WITH	:
 INCREASED DEPOSITION RATE						:

This is a decision on the Petition filed under 37 CFR 1.181 to designate a new ground of rejection in the Examiner’s Answer mailed on February 11, 2022.    

On February 11, 2022, an Examiner’s Answer with a PTO-892 form was mailed. The PTO-892 form contained a citation to a Non-Patent Literature reference to Zhang. The Zhang reference was cited in the Examiner’s Answer as evidence for the rejection of claims 10, 12-14, and 17 under 35 U.S.C. 102(a)(1). The present Petition was timely filed on April 11, 2022 requesting that a new ground of rejection be designated in the Examiner’s Answer of February 11, 2022.

Petitioner argues that the Examiner’s citation and reliance on Zhang for the first time as evidence of the rejection of claims 10, 12-14, and 17 under 35 U.S.C. 102(a)(1) constitutes a new ground of rejection. Further, Petitioner argues that the Examiner’s rationale to reject the claims under 35 U.S.C. 102(a)(1) over the Shah was substantively changed such that it constitutes a new ground of rejection.

The MPEP states:
1207.03   New Ground of Rejection in Examiner’s Answer
III.    DESIGNATION AS A NEW GROUND OF REJECTION IN AN EXAMINER’S ANSWER
If Evidence (such as a new prior art reference, but not including a newly relied upon dictionary definition) is applied or cited for the first time in an examiner’s answer, then 37 CFR 41.39(a)(2) requires that the rejection be designated as a new ground of rejection. If the citation of a new prior art reference is necessary to support a rejection, it must be included in the statement of rejection, which would be considered to introduce a new ground of rejection. Even if the prior art reference is cited to support the rejection in a minor capacity, it should be positively included in the statement of rejection and be designated as a new ground of rejection. In re Hoch, 428 F.2d 1341, 1342 n.3, 166 USPQ 406, 407 n.3 (CCPA 1970).
A position or rationale that changes the "basic thrust of the rejection" will also give rise to a new ground of rejection. In re Kronig, 539 F.2d 1300, 1303 (CCPA 1976). A rejection relying on the same statutory basis and same prior art references, may nevertheless raise a new ground of rejection, when the rejection relies on new facts or rationales not previously raised. See In re Leithem, 661 F.3d 1316, 100 USPQ2d 1155 (Fed. Cir. 2011); Rambus v. Rea, 731 F.3d 1248, 108 USPQ2d 1400 (Fed. Cir. 2013) (the inclusion of a new motivation to combine prior art references did not merely elaborate on the Examiner’s findings with "more detail"). However, the Examiner need not use identical language in both the Examiner’s Answer and the Office action from which the appeal is taken to avoid triggering a new ground of rejection. It is not a new ground of rejection, for example, if the Examiner’s Answer responds to appellant’s arguments using different language, or restates the reasoning of the rejection in a different way, so long as the "basic thrust of the rejection" is the same. In re Kronig, 539 F.2d at 1303; see also In re Jung, 637 F.3d 1356, 1364–65 (Fed. Cir. 2001)


1207.03(a)    Determining Whether a Ground of Rejection is New [R-08.2017]
I.    SITUATIONS WHERE A GROUND OF REJECTION IS NEW
The following examples are intended to provide guidance as to what constitutes a new ground of rejection in an Examiner’s Answer. What constitutes a "new ground of rejection" is a highly fact-specific question. See, e.g., Kronig, 539 F.2d at 1303, 190 USPQ at 427 (finding new ground entered based upon "facts of this case" and declining to find other cases controlling given "the distinctive facts at bar" ); In re Ahlert, 424 F.2d 1088, 1092, 165 USPQ 418, 421 (CCPA 1970) ( "[l]ooking at the facts of this case, we are constrained to hold" that a new ground was entered). If a situation arises that does not fall neatly within any of the following examples, it is recommended that the Examiner identify the example below that is most analogous to the situation at hand, keeping in mind that "the ultimate criterion of whether a rejection is considered ‘new’ * * * is whether appellants have had fair opportunity to react to the thrust of the rejection." Kronig, 539 F.2d at 1302, 190 USPQ at 426.

4. Citing new structure in support of structural obviousness.
If, in support of an obviousness rejection based on close structural similarity (see MPEP § 2144.09), the Examiner’s Answer relies on a different structure than the one on which the Examiner previously relied, then the rejection should be designated as a new ground of rejection. For example, in In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967), the Examiner rejected claims to a chemical composition under 35 U.S.C. 103 based on the composition’s structural similarity to a prior art compound disclosed in a reference. The Board affirmed the rejection under 35 U.S.C. 103 over that same reference, but did so based on a different compound than the one the Examiner cited. The court held that the Board’s decision constituted a new ground of rejection, stating, "Under such circumstances, we conclude that when a rejection is factually based on an entirely different portion of an existing reference the appellant should be afforded an opportunity to make a showing of unobviousness vis-a-vis such portion of the reference." Wiechert, 370 F.2d at 933, 152 USPQ at 252

Per MPEP 1207.03(III), it is agreed that the citation and reliance on the Zhang reference for the first time in the Examiner’s Answer requires that the rejection be designated as a new ground of rejection. Additionally, per MPEP 1207.03(a)(I)(4), it is agreed that the new reliance on Figure 5 in the Examiner’s Answer changes the “basic thrust of the rejection.” Accordingly, the petition to designate a new grounds of rejection in the Examiner’s Answer is GRANTED. 

As per 37 CFR 41.40, this decision granting the Petition under §1.181 to designate a new ground of rejection in an Examiner's Answer will provide a two-month time period in which appellant must file a reply under §1.111 to reopen prosecution before the primary examiner. On failure to timely file a reply under §1.111, the appeal will stand dismissed.

Appellant may present an amendment, evidence, and/or arguments in the reply under §1.111 that are directed to other rejections that are not new grounds of rejection. Upon filing of the reply, prosecution will be reopened and the examiner will consider the reply. The examiner may make the next office action final (if appropriate). See MPEP § 706.07(a).









/ALEXA D NECKEL/_____________________________      
Alexa D. Neckel, Director
Technology Center 1700
Chemical and Materials Engineering

bc

WEGMAN HESSLER6055 ROCKSIDE WOODS BOULEVARDSUITE 200CLEVELAND OH OHIO 44131